DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for being indefinite for the recitation of “a wild-type hydroxyphenyl pyruvate dioxygenase (HPPD) or a mutated hydroxyphenyl pyruvate dioxygenase comprising the sequence of SEQ ID NO: ……”. It is unclear if the claim requires the wild type HPPD to comprises the sequences of the listed SEQ ID Nos, or if the claim requires the mutant HPPD to comprise the sequences set forth in the listed SEQ ID Nos, or if regardless a HPPD being wild type or mutant, it is required to have the sequences set forth in the listed SEQ ID Nos. Each of the different interpretations renders the claim to have a different and conflicting breadth of scope. Therefore, the metes and bounds of the claim are not clear.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 
The claims are broad in scope in the recited broad genus of variant or derivative of SEQ ID NO: 2……; required to have the function of conferring resistance or tolerant to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide.
The Specification has not provided any definition for the terms “variant or derivative”. It is therefore interpreted according to the plain meaning of the terms as would understood by anyone skilled in the art. As such, a variant or derivative sequence of any of the listed SEQ ID Nos, for example SEQ ID NO: 2 (or its corresponding encoding nucleotide sequence SEQ ID NO: 1), is a sequence having any number of amino acid (or nucleotide) sequence additions, insertions, deletions, or substitutions at any positions of the sequence.  The basic mathematic rule of combination dictates that there could be 19 x 19 possible amino acid substitution at 2 fixed positions of any given amino acid sequence. For an amino acid sequence such as SEQ ID NO: 2 which is 434 amino acid in length, the combination of 2 random positions is numbered at (434 x 433)/2. Therefore, even for random substitutions of 2 amino acid in SEQ ID NO: 2 would result in more than 33 million possible variants. Since the claims allow for any number of additions, insertions, deletions, or substitutions at any positions of the sequences, the claims encompass a number of variants or derivatives that are many orders of magnitude greater.

In view of the broad scope encompassed by the claims, the Specification has described amino acid substitutions at 37 positions in SEQ ID Nos: 2, 5, 8, 11, 14, 17, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 53, 55, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, or 67 (Table 4e) (combined amino acid substitutions of SEQ ID NO: 53). 
However, with regard to the required function of increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide, the Specification has described that transgenic Arabidopsis lines expressing the Scenedesmus obliquus HPPD full length coding sequence (SEQ ID NO: 47) show herbicide tolerance when treated with 25-100 g/ha of 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(1-methyltetrazol-5-yl), which carries an F363I substitution. ( Example 7). 
The Specification has not shown any other amino acid substitutions in any other positions or any other HPPD sequences, to confer increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide.
The Specification has not adequately described the herbicide-resistant variants and derivatives having increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide. The Specification has not sufficiently described the necessary structural features that must be retained 
Initially, it should be noted that the Specification describes the SEQ ID Nos representing HPPD enzyme. This is only identifying characteristics provided by the instant Specification, as to the structure-function relationship of the claimed broad genera of variants. However, while a person skilled in the art might be able to identify a protein as an HPPD, one may not readily recognize if any of its variants or derivatives has the activity of conferring increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide in a plant cell. The Specification has not provided any description of the essential structural element that must be possessed by the variants in order to have the specific activity. For example, the Specification has not described the structural determinant for SEQ ID NO: 2 to be only tolerant to 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide, but not other HPPD inhibitors, or vice versa.
Additionally, such a deficiency is not cured by the knowledge available to the skilled artisan at the time the application was filed. For example, Siehl et al (Plant physiology 166.3 (2014): 1162-1176) teaches that despite the availability of structural analysis and rational design, the greatest gains in evolving the HPPD enzyme for inhibitor insensitivity were achieved with the introduction of primarily conservative diversity present in related sequences. Introduction of nonnaturally occurring diversity through saturation mutagenesis revealed novel beneficial mutations that were not available in the natural diversity. Assembling them in random st paragraph). The evolution of improved function appeared to occur through the accumulated effect of many small changes outside of the active site that influence the catalytic properties of the enzyme in a manner that is not obvious upon inspection of the structure (p. 1172, left, 1st paragraph). Therefore, the teaches of Siehl et al showed that even at 2014, after the time of the instant invention, the essential structural determinants for HPPD tolerance to various inhibitors were not adequately understood or described, and that a person skilled in the art would not have been able to predict which member of the broadly claimed genera of variants would be resistant to which HPPD-inhibitor herbicides. Furthermore, Siehl et al teaches that there are diverse chemotypes among the registered herbicidal inhibitors of HPPD (and even more diversity when experimental chemistry is taken into consideration), a commercially valuable trait should confer tolerance to most or all of these registered chemistries (p. 1168), left, 3rd paragraph). However, without adequate description or guidance, the skilled artisan has to rely on extensive trial and error experimentation (such as the random mutagenesis and evolution taught by Siehl et al) to identify the resistant variants. 
Therefore, Applicants have not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genus from other chemical structures.

Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to extremely broad and highly diverge genus of protein variants that are required to have the specific function of increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide in a plant.  
 In contrast, the Specification has only described one amino acid substitution in one HPPD having the required increased tolerance to the HPPD inhibitor herbicide 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide in a plant (F363I of Scenedesmus obliquus HPPD, see Example 7). Therefore, the Specification has not described a representative number of species for the claimed broad genus as a whole. This point is particularly relevant because, as discussed above, the state of art speaks to the disconnection between the structure of the broadly claimed variants and the recited specific function.
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poree et al. (Pre-Grant Publication US20170015638A1, published on Jan. 19, 2017, filed in May, 2015).
Claim 5 is drawn to a method of producing a transgenic plant comprising: (a) transforming a plant cell with an expression cassette comprising an HPPD nucleic acid, and (b) generating a plant with an increased resistance to HPPD-inhibiting benzamide herbicide as defined in claim 1, from the plant cell.
Claim interpretation:
The claims reciting the steps of generating a plant with an increased resistance to HPPD-inhibiting benzamide herbicide as defined in claim 1 by transforming a plant cell with an 46, 48, 50, 53, 55, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, or a variant or derivative thereof which is resistant or tolerant to a benzamide HPPD-inhibiting herbicide”. 
Regarding claim 5, Poree teaches methods of making transgenic plants comprising a transgene encoding a hydroxyphenylpyruvate dioxygenase (HPPD) selected from the group consisting of SEQ ID No. 2, 4, 7, 9, 11, 13, 17, 25, 27, 29, 31, 32, 33, 35, 36, 37, 39, 40, 41, 43, or 46 (claim 4, Examples F, G, H, etc), wherein the HPPD sequences are from Avena sativa, Pseudomonas fluorescens, etc. For example, the instant SEQ ID NO: 46 is 100% identical to the HPPD protein of SEQ ID NO: 13 of Poree (see sequence alignment below).
Poree teaches said transgenic plants being tolerant to benzamide herbicide that inhibits HPPD plants, such as the benzamide herbicides presented in Table 6, which are variants of the instantly listed benzamide herbicide of Formula I. It is noted that although Poree does not explicitly recite the compound 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide, the method of the prior art is inherently the same method of the instantly claimed, since the transgenic plant expressing the HPPD protein of the instant SEQ ID NO: 46 (Poree SEQ ID NO: 13) inherently tolerates the herbicide, as disclosed by the instant application. 

Claims 7-9 are drawn to the expression cassette, comprising the encoding nucleotide sequences, a transcription initiation regulatory and a translation initiation regulatory region.
Poree teaches the corresponding encoding nucleotides, a transcription initiation regulatory region (i.e. promoter) and a translation initiation regulatory region (e.g. a Koziak sequence), see Example B, etc.
Therefore, the claimed invention is anticipated by the prior art.

RESULT 2
US-15-124-570-13
; Sequence 13, Application US/15124570
; Patent No. 10508089
; GENERAL INFORMATION
;  APPLICANT: Bayer CropScience Aktiengesellschaft
;  APPLICANT:Bayer CropScience Aktiengesellschaft
;  TITLE OF INVENTION: Use of N-(1,3,4-Oxadiazol-2-yl)arylcarboxamides or their salts
;  TITLE OF INVENTION:for controlling unwanted plants in areas of transgenic crop
;  TITLE OF INVENTION:plants being tolerant to HPPD inhibitor herbicides
;  FILE REFERENCE: BCS141011; 2903925-544000
;  CURRENT APPLICATION NUMBER: US/15/124,570
;  CURRENT FILING DATE: 2016-09-08
;  PRIOR APPLICATION NUMBER: EP 14158715.4
;  PRIOR FILING DATE: 2014-03-11
;  PRIOR APPLICATION NUMBER: PCT/EP2015/054972
;  PRIOR FILING DATE: 2015-03-10
;  NUMBER OF SEQ ID NOS: 46
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 402
;  TYPE: PRT
;  ORGANISM: Rhodococcus sp.
US-15-124-570-13

  Query Match             100.0%;  Score 2092;  DB 1;  Length 402;
  Best Local Similarity   100.0%;  
  Matches  402;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTTADIRLTPREVAAHLETDELRQLVGLVEHDDASDPFPVVAMDAVVFVCGNATQSTQYF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTTADIRLTPREVAAHLETDELRQLVGLVEHDDASDPFPVVAMDAVVFVCGNATQSTQYF 60

Qy         61 VSTWGMTLVAYAGPETGQRSHKSFVLESGSARFVLHGAVDPKSPLADHHRAHGDGVVDLA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSTWGMTLVAYAGPETGQRSHKSFVLESGSARFVLHGAVDPKSPLADHHRAHGDGVVDLA 120

Qy        121 MEVLDVDRCIAHARSQGATILEEPRDVTDQFGTVRLAAIA TYGSTRHTIVDRSRYDGPYL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MEVLDVDRCIAHARSQGATILEEPRDVTDQFGTVRLAAIA TYGSTRHTIVDRSRYDGPYL 180

Qy        181 PGFVARSSGFAARPGKPPRLFQALDHAVGNVEMGRMDHWVRFYNRVMGFTNMAEFVGDDI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PGFVARSSGFAARPGKPPRLFQALDHAVGNVEMGRMDHWVRFYNRVMGFTNMAEFVGDDI 240

Qy        241 ATEYSALMSKVVANGNHRVKFPLNEPAVGKKKSQIDEYLEFYGEPGCQHLALATGDILAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ATEYSALMSKVVANGNHRVKFPLNEPAVGKKKSQIDEYLEFYGEPGCQHLALATGDILAT 300

Qy        301 VDALRAEGVEFLNTPDAYYEDPQLRARIGRVRVPVEELQKRGILVDRDEDGYLLQIFTKP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VDALRAEGVEFLNTPDAYYEDPQLRARIGRVRVPVEELQKRGILVDRDEDGYLLQIFTKP 360

Qy        361 LGDRPTVFFEVIERHGSLGFGAGNFQALFESIEREQAARGNL 402
              ||||||||||||||||||||||||||||||||||||||||||
Db        361 LGDRPTVFFEVIERHGSLGFGAGNFQALFESIEREQAARGNL 402


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-25 and 27 of U.S. Patent No. US10779540B2, in view of Hawkes et al. (Patent US9347046B2, issued May, 2016).
The instant claims are drawn to a method of weed control, comprising applying to a site with plants comprising HPPD as set forth in any of the listed SEQ ID Nos, an HPPD inhibitor herbicide which comprises 4-bromo-3-(dicyclopropylcarbamoylamino)-6-fluoro-2-methyl-N-(lmethyltetrazol-5-yl) benzamide.
The patented claims are drawn to a method of weed control, comprising applying to plants an HPPD inhibitor herbicide as defined therein, one preferred working example of the 
The patent discloses the plants could be any crop plants, such as those having a nucleotide sequence encoding an herbicide tolerant HPPD (col. 49, line 35). Also, the plants listed therein (Col. 48-49) include those plants comprising an wild type HPPD as set forth in the instant claims.
Therefore, although the patent dose not explicitly recite the instantly listed HPPD sequences in the SEQ ID Nos, the patent does nonetheless claim a method which comprise the step of applying the same herbicide to the same plants as the instantly claimed.
Alternatively, it is obvious to use any of the herbicide tolerant HPPD in the art, such as those taught in Hawkes, which include many of the instantly listed HPPD sequences, such as SEQ ID NO: 3 which is the same as the instant SEQ ID NO: 22.
 RESULT 5
US-12-838-387-2
; Sequence 2, Application US/12838387
; Patent No. 9347046
; GENERAL INFORMATION
;  APPLICANT: Syngenta Participations AG
;  APPLICANT:Hawkes, Timothy R
;  APPLICANT:Langford, Michael P
;  APPLICANT:Viner, Russell C
;  APPLICANT:Vernooij, Bernard TM
;  APPLICANT:Dale, Richard
;  APPLICANT:Singh, Shradha
;  APPLICANT:Kramer, Vance
;  TITLE OF INVENTION: Novel Hydroxyphenylpyruvate Dioxygenase Polypeptides And Methods
;  TITLE OF INVENTION:Of Use
;  FILE REFERENCE: S305 1021.1 63367.0135.8
;  CURRENT APPLICATION NUMBER: US/12/838,387
;  CURRENT FILING DATE: 2010-07-16
;  PRIOR APPLICATION NUMBER: 61/224,661
;  PRIOR FILING DATE: 2009-07-10
;  PRIOR APPLICATION NUMBER: 12/692,552
;  PRIOR FILING DATE: 2010-01-22
;  PRIOR APPLICATION NUMBER: 61/146,513
;  PRIOR FILING DATE: 2009-01-22
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 441
;  TYPE: PRT
;  ORGANISM: Alopecurus mycosuroides


  Query Match             100.0%;  Score 2267;  DB 10;  Length 441;
  Best Local Similarity   100.0%;  
  Matches  441;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPPTTATATGAAAAAVTPEHAARRFPRVVRVNPRSDRFPVLAFHHVEFWCADAASAAGRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPPTTATATGAAAAAVTPEHAARRFPRVVRVNPRSDRFPVLAFHHVEFWCADAASAAGRF 60

Qy         61 SFALGAPLAARSDLSTGNSSHASHLLRSGALAFLFTAPYAPPPQDAADAAATASIPSFST 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SFALGAPLAARSDLSTGNSSHASHLLRSGALAFLFTAPYAPPPQDAADAAATASIPSFST 120

Qy        121 EAARTFSSAHGLAVRSVAIRVADAAEAFHTSVAGGARPAFAPADLGSGFGLAEVELYGDV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EAARTFSSAHGLAVRSVAIRVADAAEAFHTSVAGGARPAFAPADLGSGFGLAEVELYGDV 180

Qy        181 VLRFVSHPDGDDVPFLPGFEGVSRPGAMDYGLTRFDHVVGNVPEMAPVAAYMKGFTGFHE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VLRFVSHPDGDDVPFLPGFEGVSRPGAMDYGLTRFDHVVGNVPEMAPVAAYMKGFTGFHE 240

Qy        241 FAEFTAEDVGTAESGLNSVVLANNSEAVLLPLNEPVHGTKRRSQIQTYLDYHGGPGVQHI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FAEFTAEDVGTAESGLNSVVLANNSEAVLLPLNEPVHGTKRRSQIQTYLDYHGGPGVQHI 300

Qy        301 ALASSDVLRTLREMRARSAMGGFEFMAPPQAKYYEGVRRLAGDVLSEAQIKECQELGVLV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ALASSDVLRTLREMRARSAMGGFEFMAPPQAKYYEGVRRLAGDVLSEAQIKECQELGVLV 360

Qy        361 DRDDQGVLLQIFTKPVGDRRPTFFLEMIQRIGCMEKDEIGQEYQKGGCGGFGKGNFSELF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DRDDQGVLLQIFTKPVGDRRPTFFLEMIQRIGCMEKDEIGQEYQKGGCGGFGKGNFSELF 420

Qy        421 KSIEDYEKSLEAKQSAVAQQS 441
              |||||||||||||||||||||
Db        421 KSIEDYEKSLEAKQSAVAQQS 441

Therefore, although the claimed the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663